                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

LANIS E. SOLOMON, JR.,

                       Plaintiff,
v.                                                        Case No. 19-CV-12-JPS

ARMOR CORRECTIONAL HEALTH
SERVICES, INC., HEALTHCARE                                               ORDER
PROVIDERS, and NURSE
PRACTITIONERS,

                       Defendants.


       Plaintiff Lanis E. Solomon, Jr. proceeds in this matter pro se. He filed

a complaint alleging that Defendants violated his constitutional rights.

(Docket #1). This matter comes before the court on Plaintiff’s petition to

proceed without prepayment of the filing fee (in forma pauperis). (Docket

#2). Plaintiff’s initial partial filing fee was waived in this action, and Plaintiff

has not notified the Court of his desire to voluntarily dismiss the case. The

Court will therefore proceed with screening the action.1

       The Court shall screen complaints brought by prisoners seeking

relief against a governmental entity or an officer or employee of a

governmental entity. 28 U.S.C. § 1915A(a). The Court must dismiss a

complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be




       1
        Plaintiff has filed a motion for appointment of counsel, (Docket #8), which
must be denied at this juncture. The Court will entertain such motions at the close
of discovery, which will be set in a forthcoming scheduling order.
granted, or that seek monetary relief from a defendant who is immune from

such relief. Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The Court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations




                                  Page 2 of 7
“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual

allegations, the Court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

County of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill.

of N. Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo,

446 U.S. 635, 640 (1980). The Court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       Plaintiff was an inmate at the Milwaukee Criminal Justice Facility

(“MCJF”) in Milwaukee, Wisconsin. (Docket #1 at 2). During an initial

nursing assessment, he informed the nurse that he had a traumatic brain

injury and often had seizures. Id. He signed two consent forms: a release of

information so that medical providers could obtain his health files, and a

permission form in order to continue off-site treatment. Id. In the six months

after he signed these consent forms, he had severe seizures that often

resulted in him losing control over his bowels. Id. During this six-month


                                  Page 3 of 7
period, healthcare providers did not acknowledge the severity of his

disability and did not provide adequate treatment. Id. For example, MCJF

correctional officers refused to answer his medical emergency button or

notify medical providers when he was having a seizure. Id. at 3. At one

point, while having a seizure, correctional officers dragged his body from

one area to another, under the eye of the medical supervisor. Id.

       Plaintiff asks to proceed on an Eighth Amendment right to medical

care claim. Prison officials violate this right when they “display deliberate

indifference to serious medical needs of prisoners.” Greeno v. Daley, 414 F.3d

645, 652 (7th Cir. 2005) (quotation omitted). Deliberate indifference claims

contain both an objective and a subjective component: the inmate “must

first establish that his medical condition is objectively, ‘sufficiently serious,’;

and second, that prison officials acted with a ‘sufficiently culpable state of

mind,’ – i.e., that they both knew of and disregarded an excessive risk to

inmate health.” Lewis v. McLean, 864 F.3d 556, 562–63 (7th Cir. 2017)

(quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal citations

omitted)).2

       Generously construed, Plaintiff’s allegations state a claim for

deliberate indifference against MCJF’s medical staff. Plaintiff alleges that he




       2It is unclear from Plaintiff’s allegations whether he should be viewed as a
convicted prisoner or a pretrial detainee for purposes of a Section 1983 claim.
Prisoners are protected by the Eighth Amendment’s prohibition on cruel and
unusual punishment, while pretrial detainees are governed by the Fourteenth
Amendment’s due process clause. For now, the Court finds that Plaintiff could
proceed even under the more stringent standard provided by the Eighth
Amendment. What the appropriate standard is must be addressed by the parties
in dispositive motion practice or at trial. See Miranda v. Cty. of Lake, 900 F.3d 335,
350-54 (7th Cir. 2018).


                                    Page 4 of 7
notified medical staff of his seizures and suffered from several severe

episodes while at MCJF, but was either ignored or inadequately treated.

       The Court notes that one of the defendants, Armor Correctional

Health, Inc., (“Armor”) may not be a correct defendant in this matter. Only

those officials who are directly responsible for a constitutional violation

may be sued under Section 1983. Minix v. Canarecci, 597 F.3d 824, 833–34

(7th Cir. 2010). However, Armor will be retained in the case so that they can

assist in disclosing the identities of the individual Doe defendants. See

Donald v. Cook Cty. Sheriff’s Dep’t, 95 F.3d 548, 556 (7th Cir. 1996).

Additionally, the Doe defendants, “Healthcare Providers” and “Nurse

Practitioners,” should be substituted with the correct individuals when

their identities are known. Finally, the Court notes that the complaint

makes allegations against officers who ignored Plaintiff’s seizures and

dragged him across the floor, but does not name those officers as

defendants. Plaintiff is free to move to amend his complaint to include

allegations against those officers if he sees fit.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (in forma pauperis) (Docket #2) be and the same

is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s motion to appoint

counsel (Docket #8) be and the same is hereby DENIED;

       IT IS FURTHER ORDERED that the United States Marshal shall

serve a copy of the complaint and this order upon the defendants pursuant

to Federal Rule of Civil Procedure 4. Plaintiff is advised that Congress

requires the U.S. Marshals Service to charge for making or attempting such

service. 28 U.S.C. § 1921(a). The current fee for waiver-of-service packages


                                   Page 5 of 7
is $8.00 per item mailed. The full fee schedule is provided at 28 C.F.R. §§

0.114(a)(2), (a)(3). Although Congress requires the court to order service by

the U.S. Marshals Service precisely because in forma pauperis plaintiffs are

indigent, it has not made any provision for these fees to be waived either

by the court or by the U.S. Marshals Service;

       IT IS FURTHER ORDERED that Defendants shall file a responsive

pleading to the complaint;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $350.00 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution

shall forward a copy of this Order along with Plaintiff’s remaining balance

to the receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined; and

       IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing

Program, Plaintiff shall submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the Court. If

Plaintiff is no longer incarcerated at a Prisoner E-Filing institution, he will

be required to submit all correspondence and legal material to:




                                 Page 6 of 7
                      Office of the Clerk
                      United States District Court
                      Eastern District of Wisconsin
                      362 United States Courthouse
                      517 E. Wisconsin Avenue
                      Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this action for failure to prosecute. In addition,

the parties must notify the Clerk of Court of any change of address. Failure

to do so could result in orders or other information not being timely

delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 13th day of August, 2019.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                                  Page 7 of 7
